             Case 5:20-cv-00311 Document 1 Filed 03/13/20 Page 1 of 4

                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

CYNTHIA CANTU                                   §
                                                §
VS.                                             §                    C.A.NO. 5:20-cv-311
                                                §
WAL-MART STORES TEXAS, LLC                      §
AND WALMART, INC.                               §                            JURY DEMANDED

              NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441

TO THE CLERK OF THE ABOVE ENTITLED COURT:

       Please take notice that Defendants, Wal-Mart, Inc. and Wal-Mart Stores Texas, LLC,

hereby remove to the Court the state action described below.

       1.      On January 31, 2020, a civil action was commenced, in the 73111 Judicial District

Court of Bexar County, Texas, entitled Cynthia Cantu v. Wal-Mart, Inc. and Wal-Mart Stores

Texas, LLC, Cause No. 2020C102262. A copy of Plaintiffs Original Petition is attached hereto as

Exhibit A.

       2.      Service of summons and complaint was made on Defendants, Wal-Mart, Inc. and

Wal-Mart Stores Texas, LLC by process server on February 13, 2020. Defendants first received a

copy of said Petition on February 18, 2020. A copy of the Citation is attached hereto as Exhibit

Ri

       3.      Defendants have filed an Original Answer, which is attached as Exhibit C, a

Demand for Jury Trial, which is attached as Exhibit D, a Notice of Filing of Removal to Federal

Court, attached as Exhibit E and List of Counsel of Record, attached as Exhibit F. Defendants

have attached all process, pleadings, and orders in the State Court action as required by 28 U.S.C.

1446(a).
            Case 5:20-cv-00311 Document 1 Filed 03/13/20 Page 2 of 4


                                JURISDICTION AND VENUE

       4.      The action is a civil action of which this Court has original jurisdiction under Title

28 U.S.C. § 1332 (Diversity Jurisdiction), and is one which may be removed to this Court pursuant

to Title 28 U.S.C. § 1441. There is complete diversity of citizenship amongst the parties.

Defendant, Wal-Mart Stores Texas, LLC is a limited liability company formed under the laws of

Delaware, with its principal place of business in Arkansas. The sole member of Wal-Mart Stores

Texas, LLC is Wal-Mart Real Estate Business Trust. Wal-Mart Real Estate Business Trust is a

Delaware statutory trust with its principal place of business in Arkansas. The sole unit holder of

Wal-Mart Real Estate Business Trust is Wal-Mart Property Co. which is a wholly owned

subsidiary of Wal-Mart Stores East, LP. Wal-Mart Property Co. is a corporation formed under the

laws of the State of Delaware with its principal place of business in the State of Arkansas.

Wal-Mart Stores East, LP is a Delaware limited partnership, of which WSE Management, LLC is

the general partner, and WSE Investment, LLC is the limited partner. WSE Management, LLC is

a Delaware limited liability company, and has its principal place in Bentonville, Arkansas. WSE

Investment, LLC is a Delaware limited liability company, and has its principal place in

Bentonville, Arkansas. The sole member of WSE Management, LLC and WSE Investment, LLC

is Wal-Mart Stores East, LLC. (f/k/a Wal-Mart Stores East, Inc.), whose parent company is

Walmart Inc. (f/k/a Wal-Mart, Inc.). Wal-Mart Stores East, LLC is a limited liability company

formed under the laws of the State of Arkansas, and has its principal place of business in the State

of Arkansas. The sole member of Wal-Mart Stores East, LLC is Walmart Inc. (f/k/a Wal-Mart,

Inc.). Walmart, Inc. is incorporated under the laws of the state of Delaware with its principal

place of business in Bentonville, Arkansas. As such, Defendants Walmart, Inc. and Wal-Mart

Stores Texas, LLC are not Texas citizens. Plaintiff is a Texas citizen, with her residence in

Bexar County, Texas.

       5.      The amount in controversy exceeds the sum of Seventy-five Thousand Dollars
            Case 5:20-cv-00311 Document 1 Filed 03/13/20 Page 3 of 4


($75,000.00), exclusive of interest and costs. Seepage 7 of Plaintiff's Original Petition.

       7.      Venue is proper in the Western District of Texas, San Antonio Division because

this District and Division embrace the place in which the action is pending.

                                             Dated: March 13, 2020

                                             Respectfully submitted,

                                             Daw & Ray
                                             A Limited Liability Partnership

                                               is! Willie (Ben (Daw, III
                                             Willie Ben Daw, III; TBN: 05594050
                                             Email: wbdaw@dawray.com
                                             James K. Floyd; TBN: 24047626
                                             Email: jfloyddawray.com
                                             14100 San Pedro Ave., Suite 302
                                             San Antonio, Texas 78232
                                             (210) 224-3121 Telephone
                                             (210) 224-3188 Facsimile

                                             ATTORNEYS FOR DEFENDANTS



                                CERTIFICATE OF SERVICE

         The undersigned does hereby certify that a true and correct copy of the above and
foregoing instrument has been served upon all known counsel of record by Electronic Service on
this 13th day of March, 2020.

Daniel J. T. Sciano                          Email: dscianotsslawyers.com
Lawrence J. Webb                               Email: lwebbtsslawyers.com
Tinsman & Sciano, Inc.
10107 McAllister Freeway
San Antonio, Texas 78216


                                              /s! Willie (Ben Daw, III
                                             Willie Ben Daw, III
            Case 5:20-cv-00311 Document 1 Filed 03/13/20 Page 4 of 4


                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

CYNTHIA CANTU                                §
                                             §
VS.                                          §               C.A.NO.
                                             §
WAL-MART STORES TEXAS, LLC                   §
AND WALMART, INC.                            §                    JURY DEMANDED

             INDEX OF DOCUMENTS FILED WITH REMOVAL ACTION


      (A)     Plaintiffs Original Petition

      (B)     Citation

      (C)     Defendants' Original Answer

      (D)     Defendants' Demand for Jury Trial

      (E)     Notice of Filing of Removal to Federal Court

      (F)     List of Counsel of Record
